DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and are examined below.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shoemaker, U.S. Patent No. 3,102,532.
	Regarding Claim 1, Shoemaker teaches a solar thermal collector comprising:
		A glazing layer (outer cover glass 14, see fig. 4);
		A first porous light absorbing material layer disposed below and spaced apart from the glazing layer, where a first fluid flow path is defined between the glazing layer and the first porous light absorbing material layer (see annotated figure 4 below.  Expanded foil 26 is taught to be a porous light 
	A second porous light absorbing material layer disposed below and spaced apart from the glazing layer, where a second fluid flow path is defined between the glazing layer and the second porous light absorbing material layer (see annotated figure 4 below.  The second porous absorbing layer is the same material as the first described above); and
	An inlet (duct 23) configured to divide a heat absorbing fluid between the first fluid flow path and the second fluid flow path (see fig. 4)

    PNG
    media_image1.png
    554
    1453
    media_image1.png
    Greyscale

	Regarding Claim 2, Shoemaker teaches that the heat absorbing fluid collects heat from the porous light absorbing layers.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 3, 4, 6-9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker, as applied above, in view of Siedraski, U.S. Patent No. 4,478,210.
Regarding Claims 3 and 13, Shoemaker teaches a solar thermal system as discussed above.  These parts include a glazing layer (see annotated fig. 4 above); first and second porous material layers disposed and below and spaced apart from the glazing layer; an interstitial layer between and spaced apart from the glazing layer and the respective porous material layers; first and second fluid flow paths 
The examiner notes that the MPEP identifies that making separable is rational to support a rejection under 35 U.S.C. 103), along with the mere duplication of parts.  However, Siedraski teaches a solar heating system like Shoemaker.  Siedraski teaches that an interstitial layer may consist of multiple glass panels (212/214).  Thus, it would be obvious to one of ordinary skill in the art to provide interstitial layer 28 as two individual layers (for example, to provide easier access to the internal portion of the device.
Regarding Claims 4 and 14, the references provide a glazing for the interstitial layers.
Regarding Claims 6, 7, 16 and 17, the exterior portions of Shoemaker can be considered to be the bottom and side walls of the device.  This provides that the respective light absorbing materials are disposed between and spaced apart from the respective insulation layers.  
Regarding Claim 8, Shoemaker provides a two sealed flow chambers as provided (see fig. 4).  Additionally, the flow path in figure 4 shows that the fluid flows as claimed in claims 18 and 19.
Regarding Claims 9 and 15, Shoemaker shows an inlet plenum partially surrounding the two porous material layers (see fig. 4) and comprising the inlet, the outlet, and an inner surface.
Regarding Claims 18-20, the modification produces the flow path as claimed.
13.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shoemaker in view of Sieradski, as applied above, in view of Christiansen, U.S. Publication No. 2005/0061311.
Regarding Claims 5, Shoemaker teaches a solar thermal device as discussed above.  Shoemaker does not teach including a photovoltaic cell in the interstitial layers.
Christiansen teaches including a solar cell interstitially into a solar collector panel, in order to increase energy generation.
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 would be allowable if re-written incorporating all of the limitations upon which it depends.  The prior art does not teach or reasonably suggest the plenum structure claimed (including the PV cell as the plenum cover) with the other claimed features.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,469,028. Although the claims at issue are not identical, they are not patentably distinct from each other because they completely overlap in scope, as the claims of the present application are more broad than those of the ‘028 application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721